        Case 5:19-cv-01259-VKD Document 1 Filed 03/07/19 Page 1 of 9


 1   Tanya E. Moore. SBN 206683
     MOORE LAW FIRM P.C.
 2   332 North Second Street
     San Jose, California 95112
 3   Telephone (408) 298-2000
     Facsimile (408) 298-6046
 4   E-mail: service@moorelawfirm.com
 5   Attorney for Plaintiff
     Gerardo Hernandez
 6
 7
 8                                  UNITED STATES DISTRICT COURT
 9                                 NORTHERN DISTRICT OF CALIFORNIA
10
11   GERARDO HERNANDEZ,                   )                No.
                                          )
12              Plaintiff,                )                COMPLAINT ASSERTING DENIAL OF
                                          )                RIGHT OF ACCESS UNDER THE
13        vs.                             )                AMERICANS WITH DISABILITIES ACT
                                          )
14   BERNARD ANDRE CARTAL dba             )                FOR INJUNCTIVE RELIEF, DAMAGES,
     JOANIE’S CAFE; PHILIPPE G. H. LEHOT, )                ATTORNEYS’ FEES AND COSTS (ADA)
15                                        )
                                          )
16              Defendants.               )
                                          )
17                                        )
                                          )
18                                        )
19                                                  I. SUMMARY

20            1.       This is a civil rights action by plaintiff GERARDO HERNANDEZ (“Plaintiff”)

21   for discrimination at the building, structure, facility, complex, property, land, development,

22   and/or surrounding business complex known as:

23                     Joanie’s Cafe
                       405 S. California Ave
24                     Palo Alto, CA 94306
                       (hereafter “the Facility”)
25
26            2.       Plaintiff seeks damages, injunctive and declaratory relief, attorney fees and
27   costs, against BERNARD ANDRE CARTAL dba JOANIE’S CAFE; and PHILIPPE G. H.
28   LEHOT (hereinafter collectively referred to as “Defendants”), pursuant to Title III of the



     Hernandez v. Cartal, et al.
     Complaint
                                                      Page 1
        Case 5:19-cv-01259-VKD Document 1 Filed 03/07/19 Page 2 of 9


 1   Americans with Disabilities Act of 1990 (42 U.S.C. §§ 12101 et seq.) (“ADA”) and related
 2   California statutes.
 3                                         II.         JURISDICTION
 4             3.      This Court has original jurisdiction under 28 U.S.C. §§ 1331 and 1343 for ADA
 5   claims.
 6             4.      Supplemental jurisdiction for claims brought under parallel California law –
 7   arising from the same nucleus of operative facts – is predicated on 28 U.S.C. § 1367.
 8             5.      Plaintiff’s claims are authorized by 28 U.S.C. §§ 2201 and 2202.
 9                                               III.     VENUE
10             6.      All actions complained of herein take place within the jurisdiction of the United
11   States District Court, Northern District of California, and venue is invoked pursuant to 28
12   U.S.C. § 1391(b), (c).
13                                               IV.     PARTIES
14             7.      Defendants own, operate, and/or lease the Facility, and consist of a person (or
15   persons), firm, and/or corporation.
16             8.      Plaintiff is substantially limited in his ability to walk, and must use a wheelchair
17   for mobility. Consequently, Plaintiff is “physically disabled,” as defined by all applicable
18   California and United States laws, and a member of the public whose rights are protected by
19   these laws.
20                                                V.       FACTS
21             9.      The Facility is open to the public, intended for non-residential use, and its
22   operation affects commerce. The Facility is therefore a public accommodation as defined by
23   applicable state and federal laws.
24             10.     Plaintiff lives near the Facility and visited the Facility on or about January 24,
25   2019 for the purpose of dining at the restaurant. During his visit to the Facility, Plaintiff
26   encountered the following barriers (both physical and intangible) that interfered with, if not
27   outright denied, Plaintiff’s ability to use and enjoy the goods, services, privileges and
28   accommodations offered at the Facility:



     Hernandez v. Cartal, et al.
     Complaint
                                                        Page 2
        Case 5:19-cv-01259-VKD Document 1 Filed 03/07/19 Page 3 of 9


 1                     a)          There was a push button at the entrance to the Facility, but it did not
 2                                 work. Plaintiff had to manually open the door, which was heavy and
 3                                 difficult to do.
 4                     b)          Plaintiff could not find any accessible seating at the Facility. He ended
 5                                 up sitting at a table near the entrance that did not have sufficient knee
 6                                 and toe clearances to accommodate his wheelchair. He had to sit off to
 7                                 the side of the table and his wheelchair protruded into the path of travel,
 8                                 which was frustrating. He also had to sit at an uncomfortable distance
 9                                 from the table while he had his meal.
10            11.      The barriers identified in paragraph 10 herein are only those that Plaintiff
11   personally encountered. Plaintiff is presently unaware of other barriers which may in fact exist
12   at the Facility and relate to his disabilities. Plaintiff will seek to amend this Complaint once
13   such additional barriers are identified as it is Plaintiff’s intention to have all barriers which
14   exist at the Facility and relate to his disabilities removed to afford him full and equal access.
15            12.      Plaintiff was, and continues to be, deterred from visiting the Facility because
16   Plaintiff knows that the Facility’s goods, services, facilities, privileges, advantages, and
17   accommodations were and are unavailable to Plaintiff due to Plaintiff’s physical disabilities.
18   Plaintiff enjoys the goods and services offered at the Facility, and will return to the Facility
19   once the barriers are removed.
20            13.      Defendants knew, or should have known, that these elements and areas of the
21   Facility were inaccessible, violate state and federal law, and interfere with (or deny) access to
22   the physically disabled. Moreover, Defendants have the financial resources to remove these
23   barriers from the Facility (without much difficulty or expense), and make the Facility
24   accessible to the physically disabled. To date, however, Defendants refuse to either remove
25   those barriers or seek an unreasonable hardship exemption to excuse non-compliance.
26            14.      At all relevant times, Defendants have possessed and enjoyed sufficient control
27   and authority to modify the Facility to remove impediments to wheelchair access and to
28   comply with the 1991 ADA Accessibility Guidelines and/or the 2010 ADA Standards for



     Hernandez v. Cartal, et al.
     Complaint
                                                         Page 3
        Case 5:19-cv-01259-VKD Document 1 Filed 03/07/19 Page 4 of 9


 1   Accessible Design. Defendants have not removed such impediments and have not modified the
 2   Facility to conform to accessibility standards. Defendants have intentionally maintained the
 3   Facility in its current condition and have intentionally refrained from altering the Facility so
 4   that it complies with the accessibility standards.
 5            15.      Plaintiff further alleges that the (continued) presence of barriers at the Facility is
 6   so obvious as to establish Defendants’ discriminatory intent. On information and belief,
 7   Plaintiff avers that evidence of this discriminatory intent includes Defendants’ refusal to adhere
 8   to relevant building standards; disregard for the building plans and permits issued for the
 9   Facility; conscientious decision to maintain the architectural layout (as it currently exists) at the
10   Facility; decision not to remove barriers from the Facility; and allowance that Defendants’
11   property continues to exist in its non-compliant state. Plaintiff further alleges, on information
12   and belief, that the Facility is not in the midst of a remodel, and that the barriers present at the
13   Facility are not isolated or temporary interruptions in access due to maintenance or repairs.
14                                           VI.     FIRST CLAIM
15                                   Americans with Disabilities Act of 1990
16                                 Denial of “Full and Equal” Enjoyment and Use
17            16.      Plaintiff re-pleads and incorporates by reference the allegations contained in
18   each of the foregoing paragraphs, and incorporates them herein as if separately re-pled.
19            17.      Title III of the ADA holds as a “general rule” that no individual shall be
20   discriminated against on the basis of disability in the full and equal enjoyment (or use) of
21   goods, services, facilities, privileges, and accommodations offered by any person who owns,
22   operates, or leases a place of public accommodation. 42 U.S.C. § 12182(a).
23            18.      Defendants discriminated against Plaintiff by denying Plaintiff “full and equal
24   enjoyment” and use of the goods, services, facilities, privileges and accommodations of the
25   Facility during each visit and each incident of deterrence.
26                        Failure to Remove Architectural Barriers in an Existing Facility
27            19.      The ADA specifically prohibits failing to remove architectural barriers, which
28   are structural in nature, in existing facilities where such removal is readily achievable. 42



     Hernandez v. Cartal, et al.
     Complaint
                                                      Page 4
         Case 5:19-cv-01259-VKD Document 1 Filed 03/07/19 Page 5 of 9


 1   U.S.C. § 12182(b)(2)(A)(iv).
 2            20.      When an entity can demonstrate that removal of a barrier is not readily
 3   achievable, a failure to make goods, services, facilities, or accommodations available through
 4   alternative methods is also specifically prohibited if these methods are readily achievable. Id.
 5   § 12182(b)(2)(A)(v).
 6            21.      Here, Plaintiff alleges that Defendants can easily remove the architectural
 7   barriers at the Facility without much difficulty or expense, and that Defendants violated the
 8   ADA by failing to remove those barriers, when it was readily achievable to do so.
 9            22.      In the alternative, if it was not “readily achievable” for Defendants to remove
10   the Facility’s barriers, then Defendants violated the ADA by failing to make the required
11   services available through alternative methods, which are readily achievable.
12                                 Failure to Design and Construct an Accessible Facility
13            23.      Plaintiff alleges on information and belief that the Facility was designed and
14   constructed (or both) after January 26, 1993 – independently triggering access requirements
15   under Title III of the ADA.
16            24.      The ADA also prohibits designing and constructing facilities for first occupancy
17   after January 26, 1993, that aren’t readily accessible to, and usable by, individuals with
18   disabilities when it was structurally practicable to do so. 42 U.S.C. § 12183(a)(1).
19            25.      Here, Defendants violated the ADA by designing and constructing (or both) the
20   Facility in a manner that was not readily accessible to the physically disabled public –
21   including Plaintiff – when it was structurally practical to do so.1
22                                     Failure to Make an Altered Facility Accessible
23            26.      Plaintiff alleges on information and belief that the Facility was modified after
24   January 26, 1993, independently triggering access requirements under the ADA.
25            27.      The ADA also requires that facilities altered in a manner that affects (or could
26   affect) its usability must be made readily accessible to individuals with disabilities to the
27   maximum extent feasible. 42 U.S.C. § 12183(a)(2). Altering an area that contains a facility’s
28   1
      Nothing within this Complaint should be construed as an allegation that Plaintiff is bringing this action as a
     private attorney general under either state or federal statutes.


     Hernandez v. Cartal, et al.
     Complaint
                                                           Page 5
        Case 5:19-cv-01259-VKD Document 1 Filed 03/07/19 Page 6 of 9


 1   primary function also requires making the paths of travel, bathrooms, telephones, and drinking
 2   fountains serving that area accessible to the maximum extent feasible. Id.
 3              28.    Here, Defendants altered the Facility in a manner that violated the ADA and
 4   was not readily accessible to the physically disabled public – including Plaintiff – to the
 5   maximum extent feasible.
 6                                 Failure to Modify Existing Policies and Procedures
 7              29.    The ADA also requires reasonable modifications in policies, practices, or
 8   procedures, when necessary to afford such goods, services, facilities, or accommodations to
 9   individuals with disabilities, unless the entity can demonstrate that making such modifications
10   would fundamentally alter their nature. 42 U.S.C. § 12182(b)(2)(A)(ii).
11              30.    Here, Defendants violated the ADA by failing to make reasonable modifications
12   in policies, practices, or procedures at the Facility, when these modifications were necessary to
13   afford (and would not fundamentally alter the nature of) these goods, services, facilities, or
14   accommodations.
15                                      Failure to Maintain Accessible Features
16              31.    Defendants additionally violated the ADA by failing to maintain in operable
17   working condition those features of the Facility that are required to be readily accessible to and
18   usable by persons with disabilities.
19              32.    Such failure by Defendants to maintain the Facility in an accessible condition
20   was not an isolated or temporary interruption in service or access due to maintenance or
21   repairs.
22              33.    Plaintiff seeks all relief available under the ADA (i.e., injunctive relief, attorney
23   fees, costs, legal expense) for these aforementioned violations. 42 U.S.C. § 12205.
24                                         VII.    SECOND CLAIM
25                                                 Unruh Act
26              34.    Plaintiff re-pleads and incorporates by reference the allegations contained in
27   each of the foregoing paragraphs, and incorporates them herein as if separately re-pled.
28              35.    California Civil Code § 51 states, in part, that: All persons within the



     Hernandez v. Cartal, et al.
     Complaint
                                                      Page 6
        Case 5:19-cv-01259-VKD Document 1 Filed 03/07/19 Page 7 of 9


 1   jurisdiction of this state are entitled to the full and equal accommodations, advantages,
 2   facilities, privileges, or services in all business establishments of every kind whatsoever.
 3            36.      California Civil Code § 51.5 also states, in part that: No business establishment
 4   of any kind whatsoever shall discriminate against any person in this state because of the
 5   disability of the person.
 6            37.      California Civil Code § 51(f) specifically incorporates (by reference) an
 7   individual’s rights under the ADA into the Unruh Act.
 8            38.      Defendants’ aforementioned acts and omissions denied the physically disabled
 9   public – including Plaintiff – full and equal accommodations, advantages, facilities, privileges
10   and services in a business establishment (because of their physical disability).
11            39.      These acts and omissions (including the ones that violate the ADA) denied,
12   aided or incited a denial, or discriminated against Plaintiff by violating the Unruh Act.
13            40.      Plaintiff was damaged by Defendants’ wrongful conduct, and seeks statutory
14   minimum damages of $4,000 for each offense.
15            41.      Plaintiff also seeks to enjoin Defendants from violating the Unruh Act (and
16   ADA), and recover reasonable attorneys’ fees and costs incurred under California Civil Code
17   § 52(a).
18                                          VIII. THIRD CLAIM
19                           Denial of Full and Equal Access to Public Facilities
20            42.      Plaintiff re-pleads and incorporates by reference the allegations contained in
21   each of the foregoing paragraphs, and incorporates them herein as if separately re-pled.
22            43.      Health and Safety Code § 19955(a) states, in part, that: California public
23   accommodations or facilities (built with private funds) shall adhere to the provisions of
24   Government Code § 4450.
25            44.      Health and Safety Code § 19959 states, in part, that: Every existing (non-
26   exempt) public accommodation constructed prior to July 1, 1970, which is altered or
27   structurally repaired, is required to comply with this chapter.
28            45.      Plaintiff alleges the Facility is a public accommodation constructed, altered, or



     Hernandez v. Cartal, et al.
     Complaint
                                                    Page 7
          Case 5:19-cv-01259-VKD Document 1 Filed 03/07/19 Page 8 of 9


 1   repaired in a manner that violates Part 5.5 of the Health and Safety Code or Government Code
 2   § 4450 (or both), and that the Facility was not exempt under Health and Safety Code § 19956.
 3              46.      Defendants’ non-compliance with these requirements at the Facility aggrieved
 4   (or potentially aggrieved) Plaintiff and other persons with physical disabilities. Accordingly,
 5   Plaintiff seeks injunctive relief and attorney fees pursuant to Health and Safety Code § 19953.
 6                                          IX.      PRAYER FOR RELIEF
 7              WHEREFORE, Plaintiff prays judgment against Defendants, and each of them, for:
 8              1.       Injunctive relief, preventive relief, or any other relief the Court deems proper.
 9              2.       Statutory minimum damages under section 52(a) of the California Civil Code
10                       according to proof.
11              3.       Attorneys’ fees, litigation expenses, and costs of suit.2
12              4.       Interest at the legal rate from the date of the filing of this action.
13              5.       For such other and further relief as the Court deems proper.
14
     Dated:       March 5, 2019                             MOORE LAW FIRM P.C.
15
16                                                          /s/ Tanya E. Moore
                                                            Tanya E. Moore
17                                                          Attorney for Plaintiff
18                                                          Gerardo Hernandez

19
20
21
22
23
24
25
26
27
28   2
         This includes attorneys’ fees under California Code of Civil Procedure § 1021.5.



     Hernandez v. Cartal, et al.
     Complaint
                                                            Page 8
          Case 5:19-cv-01259-VKD Document 1 Filed 03/07/19 Page 9 of 9




                                      VERIFICATION


       I, GERARDO HERNANDEZ, am the plaintiff in the above-entitled action. I have read
the foregoing Complaint and know the contents thereof. The same is true of my own knowledge,
except as to those matters which are therein alleged on information and belief, and as to those
matters, I believe them to be true.
       I verify under penalty of perjury that the foregoing is true and correct.




Dated: March 5, 2019                          /s/ Gerardo Hernandez
                                              Gerardo Hernandez


I attest that the original signature of the person whose electronic signature is shown above is
maintained by me, and that his concurrence in the filing of this document and attribution of his
signature was obtained.

                                              /s/ Tanya E. Moore
                                              Tanya E. Moore, Attorney for
                                              Plaintiff, Gerardo Hernandez




                                          Hernandez v. Cartal, et al.
                                                Verification
